Citation Nr: 1821882	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  04-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active military service from May 1981 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana. 

In April 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in October 2005, at which time the Board denied the Veteran's claim.  The Veteran appealed the October 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2007, the Court vacated the Board's October 2005 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The matter was subsequently remanded for further development on several occasions, and has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be conducted before this claim can be adjudicated on the merits.  

In its most recent remand in September 2013, the Board instructed that the Veteran's claims file be forwarded to an appropriate VA physician for review .  As VA did not have a current mailing address for the Veteran at that time (his last mailing address of record being in Surigao City, Republic of the Philippines), it specified that an examination with the Veteran need not be scheduled.  Rather, the clinician was requested to provide an opinion, based on a review of the record alone, as to whether it was at least as likely as not that the Veteran's service-connected disabilities, considered in combination, precluded him from maintaining substantially gainful employment consistent with his education and occupational experience.  Although the Board conceded that the most recent clinical evidence of record was from 2007, it requested that the clinician still provide an opinion as to the Veteran's ability to secure substantially gainful occupation based on the evidence of record.

Pursuant to the Board's Remand, the Veteran's claims file was forwarded to a VA clinical psychologist in November 2013.  However, the VA psychologist indicated that:

In reviewing the Veteran's C-File via virtual VBMS records, it is noted that the opinion requested above has already been rendered by [a] psychologist . . .  on 03/09/2012.  Although the opinion was rendered in a different format than typical opinions, i.e. using a DBQ Review template, the reviewer noted throughout the body of the report that her review was based on a records-review as the Vet could not be located for a face-to-face interview.  A review of [the psychologist's] opinion indicates that she thoroughly and painstakingly reviewed existing treatment records and the C-File prior to rendering her opinion, and that her opinion as stated was thoughtfully presented in much detail, with accompanying rationale to buttress her professional opinion.  As such the opinion is, in the present psychologist's view, sound and reasonable and the best possible opinion that could be rendered based on the lack of empirical data that a face-to-face interview could provide.  The current psychologist believes, however, that it is not possible for him to render a further opinion regarding the Veteran's employability without a face-to-face interview, given the six-year gap between the last documented clinical contact and this request, and that rendering such an opinion as requested could constitute a potential ethical violation per American Psychological Association Ethical Standard 9.01 regarding ethics of assessment.

As such, the November 2013 VA psychologist concluded with a recommendation that:

Should further clarification and/or opinion be desired regarding this appeal, it is strongly recommended that the VA Regional Office schedule the Veteran to participate in a face-to-face evaluation as it appears that any further attempts to rectify this uncertainty via a review of records absent the Veteran's participation would be fruitless, redundant, and could constitute a potential ethical violation as noted above.

Since that time, the Veteran reestablished contact with VA and, in October 2016, indicated that he preferred all correspondence to be conducted via his email address of record due to "security issues" with his physical address in a foreign country, and that he did not want to provide a different mailing address at that time for fear of his RO being changed and it affecting his claims processing.  

Most recently, in his February 2018 Post-Remand Brief, the Veteran's representative requested that the appeal again be remanded so that the Veteran could be provided with an in-person VA examination because the available evidence was too old to adequately evaluate the state of the Veteran's condition and because the November 2013 VA psychologist was unable to provide the requested opinion regarding whether the Veteran's service-connected PTSD impaired his ability to obtain or retain gainful employment due to the fact that rendering such an opinion in the absence of a thorough and contemporaneous examination could constitute a potential ethical violation.  

The Board emphasizes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1989).  However, under these circumstances, the Board finds that a final attempt should be made to contact the Veteran via his email address of record in order to schedule him for a VA examination to ascertain the functional impairment as to performing occupational activities due to his service-connected disabilities, considered in combination.  See Stegall v. West, 11 Vet. App. 268 (1998) (compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).  The Board emphasizes that the failure by the Veteran to report to the scheduled examination, without good cause, may well result in denial of the claim on appeal.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran via his email address of record in an attempt to schedule him for a VA examination to ascertain the functional impairment as to performing occupational activities (i.e. concentration, interaction with others including following directions) due to his service-connected disabilities, considered in combination.  The Veteran should be notified that the failure to report to the scheduled examination, without good cause, may well result in denial of his claim on appeal.  All efforts to contact the Veteran, and any response(s) received, should be documented in the claims file.

2.  Following completion of the above requested action, schedule the Veteran for an in-person clinical examination.  The examiner is requested to provide complete findings as to the Veteran's functional impairment in performing occupational activities (i.e. concentration, interaction with others including following directions) due to his service-connected disabilities, considered in combination.  The Veteran's service-connected disabilities are residuals of left femur fracture with hip and knee involvement, PTSD, and tinnitus.  The VA examiner should not consider the Veteran's age or any impairment caused by nonservice-connected disabilities, in describing the occupational functional impairment due to his service-connected disabilities. 

The opinion(s) provided should be supported by a thorough rationale consistent with the evidence of record.  The examiner should review the claims file and this fact should be noted in the accompanying medical report.  

3.  Following completion of the above requested actions, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




